The Honorable Arthur Carter State Representative 301 Mountain Street Berryville, Arkansas 72616-3015
Dear Representative Carter:
This is in response to your request for an opinion on whether the expungement of a felony, under the Youthful Offenders Act,1 will restore a person's right to become a law enforcement officer. You indicate that the individual in question was convicted of breaking into and destroying a soda pop machine and was eighteen years of age at the time the crime was committed.
This question was recently addressed in Op. Att'y Gen. 94-148, a copy of which is enclosed. There, it was my opinion that an expungement does not generally operate to nullify the operation of A.C.A. § 12-9-106(b) (1987), which prohibits a person who pleads guilty or is found guilty of a felony from being appointed or certified as a law enforcement officer.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Sarah L. James.
Sincerely,
WINSTON BRYANT Attorney General
WB:SLJ/cyh
Enclosure
1 Act 378, called the "Alternative Service Youthful Offender Act" and later the "Alternate Service Act," was repealed January 1, 1994.